Citation Nr: 1540351	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-23 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss has been submitted.

2.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a back condition has been submitted.

3.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for kidney stones (also claimed as a kidney condition) has been submitted.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from October 1978 to July 1988, with additional Reserve service of approximately one decade.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

As to the Veteran's kidney, low back, and bilateral hearing loss claims, the April 2009 rating decision declined to reopen the claims on the basis that new and material evidence had not been submitted.  Regardless of RO actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The Veteran had a hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of that proceeding has been associated with the Veteran's electronic claims file.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for tinnitus and an acquired psychiatric disorder, as well as whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In June 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, during the aforementioned Board videoconference hearing, that a withdrawal of the appeal of entitlement to service connection for a left hip disability, as well as petitions to reopen claims for entitlement to service connection for back and kidney conditions based on new and material evidence, was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of whether the Veteran has submitted new and material evidence sufficient to reopen a claim of entitlement to service connection for a back condition have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of whether the Veteran has submitted new and material evidence sufficient to reopen a claim of entitlement to service connection for kidney stones (also claimed as a kidney condition) have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

3.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a left hip disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims of Entitlement to Service Connection for a Left Hip Disability and Petitions to Reopen Claims for Service Connection for Back and Kidney Conditions

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

The Board notes that a May 2010 statement of the case (SOC) included the issues of entitlement to service connection for a left hip disability, as well as petitions to reopen claims for service connection for back and kidney conditions based on the provision of new and material evidence.  The Veteran properly appealed these issues in his May 2010 substantive appeal.  However, the Veteran subsequently indicated during his June 2015 Board hearing that he wished to withdraw his appeal of those issues.  Such notification was reduced to writing in the hearing transcript noted above.  Hence, there remains no allegation of error of fact or law for appellate consideration regarding those claims.  Accordingly, the Board finds that the issues of entitlement to service connection for a left hip disability and petitions to reopen claims for service connection for back and kidney conditions based on the provision of new and material evidence have been properly withdrawn by the Veteran and the claims are dismissed.


ORDER

The appeal regarding the claim of whether the Veteran has submitted new and material evidence sufficient to reopen a claim of entitlement to service connection for a back condition is dismissed.

The appeal regarding the claim of whether the Veteran has submitted new and material evidence sufficient to reopen a claim of entitlement to service connection for kidney stones (also claimed as a kidney condition) is dismissed.

The appeal regarding the claim of entitlement to service connection for a left hip disability is dismissed.


REMAND

The Board concludes that the remaining issues on appeal must be remanded for additional development.

Acquired Psychiatric Disorder

The Veteran originally was scheduled for a VA examination for his acquired psychiatric disorder claim in Cheyenne, Wyoming in July 2014, but he indicated that he was unable to leave Colorado at that time and requested that the examination be scheduled at the Denver VA Medical Center (VAMC).  The Veteran subsequently was scheduled for an examination at the Denver VAMC in September 2014, but failed to appear.  In November 2014, the Veteran contacted the RO and requested that his mental health examination be rescheduled.  He indicated that the mental health clinic had called and told him that his original examination appointment had been cancelled.  As the Veteran has indicated a willingness to appear for a mental health examination and it appears that there was some confusion as to the scheduling of his examination, the Board concludes that a remand is required to afford the Veteran another opportunity to appear for a VA psychiatric examination.

In addition, A September 2014 RO memorandum concluded that the Veteran had not provided enough information to verify his reported in-service stressors.  In that regard, the Veteran's April 2011 substantive appeal had indicated that while on active duty with the Reserves 8 people from his squadron were in a boat that capsized and only 1 made it back to shore.  He wrote letters of condolence to several of the family members of the deceased individuals and one of the deceased fellow service members had ridden into work with the Veteran daily.  The RO subsequently sent the Veteran a letter requesting that he answer several questions: including whether he was training at the time of the incident, the names of the deceased, the unit of the deceased, the location of the boating accident, and a two month date range for the incident.  

The Veteran failed to respond to the RO's letter, but during his June 2015 Board hearing he answered the majority of those questions.  He stated that he was on active duty at the time, but was training in another location.  The deceased were members of the VF-301 Fighter Squadron.  The boating accident occurred in 1987 or 1988 in Fallon, Nevada, while he was serving on active duty assigned to a Reserve unit.  The Veteran did not, however, provide the names of any of the deceased.  In light of the foregoing, attempts should be made to verify this incident with the JSRRC.

Bilateral Hearing Loss and Tinnitus

During his June 2015 Board hearing, the Veteran indicated that he was scheduled to undergo a hearing evaluation at the VA medical facility in Fort Collins, Colorado.  The evaluation originally had been scheduled for shortly before the Board hearing, but had been cancelled because the treatment provider was ill.  As the Veteran's claim partially hinges on the existence of a hearing loss disability for VA purposes, any audiograms or other hearing evaluations are of great relevance.  As such, a remand is required to obtain the results from the indicated audio evaluation and any other outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from all VA medical facilities, specifically to include the Fort Collins, Colorado VA Outpatient Clinic, from July 2014 to the present.

2.  Contact all appropriate agencies to attempt to verify the Veteran's reported stressor involving a boating accident and deaths of multiple (6 to 7) members of the VF-301 fighter squadron that he asserts occurred in Fallon, Nevada in 1987 or 1988 and prior to his separation from active service in July 1988.

3.  After the above is completed, to the extent possible, schedule the Veteran for an appropriate VA examination for his claimed psychiatric disorder, specifically to include PTSD and depressive disorder.  The electronic claims file must be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the electronic claims file, eliciting a history directly from the Veteran, and conducting a thorough examination, as well as any studies deemed necessary, the examiner must offer an opinion as to whether it is at least as likely as not that that (a) any currently diagnosed psychiatric disorder AND (b) any psychiatric disorder not currently diagnosed but diagnosed at some point during the appellate time period (including PTSD and major depressive disorder) began in or are otherwise related to active service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner's attention specifically is directed to the Veteran's May 1980 in-service reports of anxiety, his September 1992 Report of Medical History documenting a history of nervous trouble, and the VA treatment records diagnosing depressive disorder, major depression, PTSD related to childhood abuse, and personality disorder.  The examiner should specifically note in any opinion offered that such prior diagnoses had been considered. 

The Board also notes that during the June 2015 Board hearing the Veteran and his representative argued that his depression pre-existed service and was aggravated therein.  In addition, several VA treatment records have diagnosed PTSD and attributed the disability to childhood abuse.  If the examiner feels that any acquired psychiatric disorder pre-existed service, the examiner should answer the following:

(c) Is there clear and unmistakable evidence that this disability preexisted service?  Please state upon what facts and medical principles the opinion is based.

(d) If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that this disability WAS NOT aggravated (i.e. permanently worsened beyond its natural progression) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disease?  Please state upon what facts and medical principles the opinion is based.

The examiner must provide the underlying reasons for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

4.  After the above is complete readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


